—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 28, 1994, convicting her of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the issue of whether the People proved her intent to commit a burglary beyond a reasonable doubt (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the court properly permitted testimony concerning prior criminal acts committed by the defendant as it helped establish the element of intent for burglary in the second degree (see, People v Figueroa, 195 AD2d 477; People v Vargas, 215 AD2d 415). In addition, the probative value of the evidence outweighed its potential for prejudice to the defendant (see, People v Alvino, 71 NY2d 233).
*547The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.